Name: Commission Regulation (EEC) No 3074/91 of 21 October 1991 fixing for the 1991/92 marketing year the minimum purchase price for oranges, mandarins, satsumas and clementines delivered for processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 91 Official Journal of the European Communities No L 290/25 COMMISSION REGULATION (EEC) No 3074/91 of 21 October 1991 fixing for the 1991/92 marketing year the minimum purchase price for oranges, mandarins, satsumas and Clementines delivered for processing and the financial compensation payable after processing contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 are hereby fixed as follows : (ECU/100 kg net) Product Spain Portugal OtherMember States Oranges 13,16 12,02 14,13 Mandarins 11,69 14,26 14,26 Satsumas 6,54 6,54 6,54 Clementines .11,44 11,44 11,44 These minimum prices shall be for goods ex-producers packing stations. Article 2 For the 1991 /92 marketing year, the financial compensa ­ tion granted to processors following the processing of oranges, mandarins, Clementines or satsumas delivered under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 is hereby fixed as follows : (ECU/100 kg net) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 2 (3) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 2601 /69, the minimum price which processors must, under the terms of the contracts, pay to producers is to be fixed, for each of the products in question, on the basis of the highest withdrawal price applying during periods of major withdrawals ; whereas major withdrawals are carried out from January to April for oranges, in January and February for mandarins, in November and December for satsumas and in December and January for Clementines ; whereas, in the case of Spain and Portugal, the withdrawal prices to be used are those valid in these Member States in the current marketing year ; Whereas, pursuant to the second subparagraph of Article 3 ( 1 ) of the said Regulation, financial compensation for oranges may not exceed the difference between the minimum price and the prices obtaining for the raw material in third producer countries ; Whereas, pursuant to the third subparagraph of Article 3 (1 ) of the said Regulation, the financial compensation for mandarins, satsumas and Clementines intended for processing into juice is to be fixed at a level such that for each of those products the burden on the industry is equal to the burden on the industry for oranges, taking account of differences in juice yields ; Whereas the arrangements applicable where a product harvested in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the minimum prices to be paid to producers delivering oranges, mandarins, satsumas or Clementines for processing under the terms of Product Spain Portugal OtherMember States Oranges 10,33 9,19 11,3 Mandarins 9,57 12,14 12,14 Satsumas 4,42 4,42 4,42 Clementines 9,32 9,32 9,32 The above fixed amounts for satsumas and Clementines shall also apply for processing of these products to canned segments. Article 3 The amounts fixed in Articles 1 and 2 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III. Article 4 The minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. ( l) OJ No L 324, 27. 12. 1969, p. 21 . 0 OJ No L 374, 22. 12. 1989, p. 6 . No L 290/26 Official Journal of the European Communities 22. 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission